           Case 1:20-cv-02868-LGS Document 33 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SHANNON DENNIS,                                              :
                                              Plaintiff,      :
                                                              :    20 Civ. 2868 (LGS)
                            -against-                         :
                                                              :          ORDER
 GREENBERG FARROW ARCHITECTURE                                :
 INCORPORATED, et al.,                                        :
                                              Defendants. X
 ------------------------------------------------------------
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the parties exchanged letters regarding Defendants proposed motion for

summary judgment. (Dkt. Nos. 30, 32).

        WHEREAS, on October 29, 2020, a pre-motion conference was held and the Court

directed the parties to engage in settlement discussions prior to filing any motion. It is hereby

        ORDERED that, by November 2, 2020, the parties shall file a joint letter stating from

whom they would prefer settlement assistance — the assigned magistrate judge, the Court’s

mediation program, or their own retained mediator. The Court will issue a settlement referral

order, and after settlement discussions, the parties shall thereafter, as soon as is practicable, file a

letter on ECF informing the Court of the results of the discussions. If settlement discussions are

unsuccessful, the Court will order a briefing schedule.


Dated: October 29, 2020
       New York, New York
